Citation Nr: 0508044	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-11 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the appellant's countable income exceeds income 
limitations for the purpose of entitlement to payment of VA 
improved death pension benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from August to December 1978 and again from 
August 1990 to May 1991.  He died on March [redacted], 2000.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In February 2005, the appellant testified at a 
videoconference hearing before the undersigned.  

On her claim, the appellant checked a box marked "NO" under 
the question: "Are you claiming that the cause of death was 
due to service?"  In the space next to the box she added "I 
don't know".  In her VA Form 9, she related that she was 
thwarted when she attempted to discuss a wrongful death claim 
based upon the veteran's Desert Storm service.  As it is 
unclear whether she is seeking to pursue a claim of service 
connection for the cause of the veteran's death, this matter 
is referred to the RO for clarification and any appropriate 
action.    


FINDINGS OF FACT

1.  The veteran died March [redacted], 2000.

2.  The maximum countable income a surviving spouse, alone, 
could receive during any year during the appellate period and 
still be eligible for improved death pension benefits is $6, 
814 (effective December 1, 2004).

3.  The appellant's countable income did not fall below $6, 
814 for any year since she filed her claim for death pension 
benefits.  


CONCLUSION OF LAW

The appellant's countable income exceeds income limitations 
for entitlement to improved death pension benefits.  
38 U.S.C.A. §§ 1503, 1541, 5107 (West 2002); 38 C.F.R. 
§§ 3.3, 3.23, 3.271, 3.272  (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA applies in the instant case.  The 
Board finds that the mandates of the VCAA are met.

An October 2002 letter from VA, (issued prior to the RO 
determination on appeal), the December 2002 RO determination, 
and the April 2003 statement of the case (SOC) advised the 
appellant of the laws and regulations pertaining to her claim 
of entitlement to death pension benefits, informed her of the 
relative duties in claims development, and advised her how VA 
could assist her in developing her claim.  Furthermore, they 
informed her of the evidence of record and explained the 
reasons and bases for the denial of her claim.  She was 
specifically advised that she was not entitled to payment of 
death pension benefits because her countable income exceeded 
the maximum annual income for improved death pension benefits 
for a surviving spouse without child.  These communications 
to the appellant and her representative advised of the income 
limitation amount.  The April 2003 SOC made it clear to the 
appellant that in order to prevail in her claim she needed to 
present evidence that showed her countable income did not 
exceed the maximum annual income for improved death pension 
benefits for a surviving spouse without child.  Regarding 
timing of notice, initial notice did precede the RO 
adjudication in this matter, and subsequent notice was issued 
prior to certification of the claim to the Board.  
Furthermore, the appellant was asked in the October 2002 
letter to submit or inform VA of any additional records that 
would assist in supporting the claim.  No outstanding 
evidence has been identified.  

The RO has advised the appellant of the information and 
evidence necessary to support her claim and offered to assist 
her in obtaining additional evidence.  The appellant has 
submitted a complete application for benefits, and has been 
afforded two hearings to discuss her claim.  There is no 
indication that any additional information exists regarding 
the appellant's income and expenses, or that any further 
notification would be of any benefit at this time.

Notably also, the critical facts in this matter (i.e., that 
the maximum allowable countable income for any year under 
consideration herein was $6,814 and that the appellant's 
income did not fall below that amount for any year in 
question) are not in dispute.  The law and not the evidence 
is dispositive in this matter, and no amount of evidentiary 
development would alter the determination.  Thus, the Board 
finds that VA has satisfied the duty to assist the appellant.  
In the circumstances of this case, additional efforts to 
assist or notify her in accordance with the VCAA would serve 
no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  VA has satisfied its duty to inform and assist the 
appellant.  

Factual Background

The veteran died March [redacted], 2000.  In September 2002, VA 
received an incomplete VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse.  The Form indicated 
that the appellant sought death pension benefits.  VA 
returned the incomplete form to the appellant, with an 
October 2002 letter prompting her to complete the application 
and identify her income as well as any additional records she 
might need to support her claim.  

In November 2002, the appellant returned the completed form 
with a statement.  
She identified herself as the veteran's surviving spouse and 
did not mention any dependent children.  She reported that 
her gross monthly income from the St. Joseph R. H. Center was 
$1,690 per month, or $20,280 per year.  She indicated that 
the income for the 12 month period from the date of the 
veteran's death included a one-time $6,000 life insurance 
payment and that $3,000 of this was spent on funeral costs.  
No itemized deductible expenses were listed in the boxes 
provided on the form.  In an attached statement, she reported 
medication costs of $278 per month.

In December 2002, the RO determined that the appellant's 
income ($20,280.00), exceeded the maximum income ($6,407.00 
for 2001) allowed by law for receiving improved death pension 
benefits.

At a March 2003 RO hearing, the appellant testified that her 
annual income was approximately $20,000 a year.  She was 
aware that VA denied her claim because her income exceeded 
the income cap for payment of death pension benefits.  She 
indicated that she had no other evidence to present. 

At the February 2005 videoconference hearing before the 
undersigned, the appellant stated that while she understood 
her income was excessive, she was still in a financial bind 
due to her regular household expenses, medical bills and 
medication.  She was informed that unreimbursed medical 
expenses are deductible from countable income, but that 
household expenses are not.

Death Pension Benefits - Law and Analysis

Improved pension awarded pursuant to Public Law 95-588 is a 
monthly benefit payable by VA to a surviving spouse and 
children of the veteran.  Specifically, the law provides that 
the Secretary shall pay to the surviving spouse of each 
veteran who served for ninety (90) days or more during a 
period of war or who at the time of death was receiving or 
entitled to receive compensation or retirement pay for a  
service-connected disability, pension at the rate prescribed 
by law and reduced by the surviving spouse's annual income.  
38 U.S.C.A. §§ 101(12), 1521(j), 1541(a); 38 C.F.R. 
§§ 3.3(b)(4), 3.23.  

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§  
3.3, 3.24.  In determining annual income, all payments of any 
kind or from any source (including salary, retirement or 
annuity payments, or similar income, which has been waived) 
shall be included except for listed exclusions.  See 
38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  Social Security 
benefits are not specifically excluded under 38 C.F.R. 
§ 3.272.  Such income is therefore included as countable 
income.  Medical expenses in excess of five percent of the 
maximum income rate allowable, which have been paid, may be 
excluded from an individual's income for the same 12-month 
annualization period, to the extent they were paid. 38 C.F.R. 
§ 3.272(g)(1)(iii).   Burial expenses paid by a surviving 
spouse during the calendar year following that in which death 
occurred may be deducted from annual income for the 12-month 
annualization period in which they were paid or from annual 
income for any 12-month annualization period which begins 
during the calendar year of death, whichever is to the 
claimant's advantage.  However, any such expenses paid 
subsequent to death but prior to date of entitlement (i.e. 
the effective date) are not deductible.  38 C.F.R. 
§ 3.272(h). 

The rates of death pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual  
M21-1 (M21-1), and are given the same force and effect as if 
published in the Code of Federal Regulations.  38 C.F.R. 
§ 3.21.  The rates for the pertinent years are as follows: 

Effective December 1, 1999, the maximum 
allowable rate for a surviving spouse 
with no children was $6,026.  See M21-1, 
part I, Appendix B, (change 32) (August 
22, 2000).

Effective December 1, 2000, the maximum 
allowable rate for a surviving spouse 
with no children was $6,237.  See M21-1, 
part I, Appendix B, (change 35) (August 
31, 2001).

Effective December 1, 2001, the maximum 
allowable rate for a surviving spouse 
with no children was $6,407.  See M21-1, 
part I, Appendix B, (change 41) (November 
4, 2002).

Effective December 1, 2002, the maximum 
allowable rate for a surviving spouse 
with no children was $6,497.  See M21-1, 
part I, Appendix B, (change 46).

Effective December 1, 2003, the maximum 
allowable rate for a surviving spouse 
with no children was $6,634.  See M21-1, 
part I, Appendix B.

Effective December 1, 2004, the maximum 
allowable rate for a surviving spouse 
with no children was $6,814.  See M21-1, 
part I, Appendix B.
Thus, the most income a surviving spouse (without dependent 
children) could have in any year during the appellate period 
and still be entitled to receive death pension payments was 
$6, 814.  The record shows (and the appellant does not 
dispute) that in every year under consideration, i.e., from 
when she filed her claim through 2004, her income, less 
permitted exclusions, considerably exceeded that amount.  The 
appellant has an income of $20,280.  Even deducting $3,000 
for funeral expenses paid in the year following the veteran's 
death, and $3,336 (assuming the $278 reportedly paid per 
month for medications is an unreimbursed medical expense for 
that same year), the appellant's income for that year would 
still greatly exceed the maximum income allowed for a 
surviving spouse without dependent children. 

The appellant argues that she should nonetheless be entitled 
to pension payments as her income is inadequate for her 
support.  However, the Board is bound by the noted income 
limitations, which have the force of regulation, and has no 
authority to disregard them.  The law is dispositive, and the 
claim must be denied.  


ORDER

As the appellant's income is excessive, the appeal to 
establish entitlement to improved death pension benefits is 
denied.   



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


